DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not understood what is meant by “calculate an apportionment sequence of the data” as recited in independent claims 1, 9, and 16.  No explicit definition of “apportionment sequence” could be found by Examiner in Applicant’s disclosure.  Applicant’s [0027]-[0030] teaches that to calculate a data apportionment sequence, a controller uses the input data dimensions, number of available processing layers and the cooperating memory characteristics. Therefore, it is not understood how calculating an apportionment sequence can be performed by “one or more initialization parameters” as claimed.  For the purposes of examination, Examiner will interpret “one or more initialization parameters” as “a plurality of initialization parameters.”  Furthermore, 
It is not understood what is meant by “cooperating controller component.”  A cooperation of any kind requires as least two parties.  The cooperating controller component is not required to cooperatively perform a control function with the claimed processor or any other claimed element.  Receiving one or more initialization parameters and loading data are not control processes.  Therefore, for the purposes of examination, Examiner will interpret all instance of “cooperating controller component” as being identical in scope to “controller component”.
It is not understood what is meant by “the cooperating memory component.”  It is not understood what type of cooperation is taking place with any of the claimed elements.  Unless data is being loaded with the assistance of an undisclosed device, “load data from the cooperating memory component” does not perform a cooperative memory or storage function.  Furthermore, there is insufficient antecedent basis for “the cooperating memory component” in the claims.  Therefore, for the purposes of examination, Examiner will interpret “cooperating memory component” as being identical in scope to “memory component.”
Claim 1 recites:
“the initialization parameters comprising data representative of dimensions of data to be processed…”
“calculate an apportionment sequence for the data…”
“load data…”
“receive one or more instructions…to process a selected portion of the data
“process the portion of data…”
“and store the generated output data…”
It is not understood if “calculate an apportionment sequence for the data” refers to the data representative of dimensions of data or the data to be processed.  For the purposes of examination, Examiner will take either interpretation as acceptable with regard to art rejections.
It is not understood what data is being loaded in light of the antecedent basis issue, as cited above, and how this data relates to performing the claimed invention.
It is not understood which data is being referred to by the limitation “to process a selected portion of the data.”  Examiner believes that “a selected portion of the data” and “the portion of the data” were intended to relate to the same portion of data and will therefore interpret the latter as “the selected portion of the data.”
It is not understood what is meant by “calculate an apportionment sequence for the data…the apportionment sequence comprising breadth only, depth first and dynamic depth first.”  It is unclear whether a single apportionment sequence is required to comprise breadth only, depth first and dynamic depth first. No examples could be found by Examiner to support this interpretation.  Furthermore, since dynamic depth first is a combination of breadth only and depth first ([0031]), it is not understood why the claims would require all three if dynamic depth already comprises the remaining two.  Therefore, for the purposes of examination, Examiner will interpret the cited limitation as “calculate an apportionment sequence for the data…the apportionment sequence comprising breadth only, depth first or dynamic depth first.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrill et al (US 2016/0335119).
For claim 1, Merrill teaches a system for enhanced data processing in a neural network environment (Abstract and Figure 2), the system comprising: 
at least one processor (IPUs, Abstract, [0008] and Figure 2); 
at least one first memory component (a first half of image buffers 20, Figure 2); and 
at least one second memory component in communication with the at least one processor (the second remaining half of image buffers 20 and external memory not shown connected to 24 of Figure 2 and 31, Abstract and [0020]), the at least one first and/or second memory component having computer-readable instructions stored thereupon ([0010]) that, when executed by the at least one processor, cause the at least one processor to: 
receive one or more initialization parameters (28 of Figure 2) from a cooperating controller component of the neural network environment (21 and 24-26, Figure 2), the initialization parameters comprising data representative of dimensions to be processed by the neural network environment (weights, [0020]); 
calculate an apportionment sequence (scheduled batch jobs, Abstract and [0021]) for the data, the apportionment sequence comprising one or more instructions to store output data (within plurality of image buffers 20, Figure 2 and [0021]) in the at least one first memory component and/or the at least one second memory component (as understood by examination of Figure 2), the apportionment sequence comprising breadth only, depth first, or dynamic depth first processing sequence (batch neural network processing as described in [0022] is depth first); 
load data from a cooperating memory component of the neural network environment (via 31 of Figure 2, [0020]); 
receive one or more instructions from the cooperating controller component of the neural network environment to process a selected portion of the data according to the calculated apportionment sequence (via 21, Figure 2 and [0020]); 
process the portion of data by one or more cooperating processing units to generate the output data for storage on the at least one first memory component or the at least one second memory component (as understood by Figure 2 and [0020]-[0022]); and 
store the generated output data on the at least one first memory component or the at least one second memory component (as understood by Figure 2 and [0020]-[0022]).
For claim 2, Merrill further teaches:
the calculated apportionment sequence is based on the number of layers of the neural network environment
For claim 3, Merrill further teaches:
the computer-readable instructions further cause the at least one processor to load data representative of one or more layer weights for use by one or more processing units of the neural network environment to generate the output data (see Abstract and [0020]).
For claim 4, Merrill further teaches:
the computer-readable instructions further cause the at least one processor to store the generated output data in the at least one first memory component (as understood by examination of Figure 2).
For claim 5, Merrill further teaches:
the computer-readable instructions further cause the at least one processor to store the generated output data in the at least one second memory component (as understood by examination of Figure 2).
For claim 6, Merrill further teaches:
the computer-readable instructions further cause the at least one processor to calculate the apportionment sequence based on the size of the at least one first memory component and/or the size of the at least one second memory component (as understood by [0035]).
For claim 7, Merrill further teaches:
wherein the computer-readable instructions further cause the at least one processor to store the generated output data in the at least one first memory component (as understood by examination of Figure 2).
For claim 8
the computer-readable instructions further cause the at least one processor to store the generated output data in the at least one second memory component (as understood by examination of Figure 2).
For claim 9, Merrill teaches a computer-implemented method (Abstract), comprising: 
receiving one or more initialization parameters (28 of Figure 2) from a cooperating controller component (21 and 24-26, Figure 2), the initialization parameters comprising data representative of dimensions of input data and data representative of the number of processing layers associated with the input data (weights, [0020]); 
calculating an apportionment sequence for the input data (scheduled batch jobs, Abstract and [0021]), the apportionment sequence comprising one or more instructions to store output data (within plurality of image buffers 20, Figure 2 and [0021]) in at least one first memory component (a first half of image buffers 20, Figure 2) and/or at least one second memory component (the remaining half of image buffers 20 and external memory not shown connected to 24 of Figure 2, Abstract) and comprising one or more instructions to load associated data required to process the input data (via 23 and 25 of Figure 2, [0020]); 
load data representative of one or more processing weights from a cooperating memory component (via 31 of Figure 2, [0020]); 
receiving one or more instructions from the cooperating controller component to process a selected portion of the data according to the calculated apportionment sequence, the apportionment sequence comprising breadth only, depth first, and dynamic depth first processing sequence (batch neural network processing as described in [0022] is depth first); 
processing the portion of data according to the calculated apportionment sequence by one or more cooperating processing units to generate output data for storage on the at least one first memory component or the at least one second memory component (as understood by Figure 2 and [0020]-[0022]); and 
storing the generated output data on the at least one first memory component or the at least one second memory component (as understood by Figure 2 and [0020]-[0022]).
For claim 10, Merrill further teaches:
receiving data representative of the size of the at least one first memory component and the size of the at least one second memory component for use in calculating the apportionment sequence (as understood by [0035]).
For claim 11, Merrill further teaches:
storing the generated output data on the at least one memory component comprising any of a first memory component and a second memory component (as understood by examination of Figure 2).
For claim 12, Merrill further teaches:
storing a portion of the generated output data on the at least one first memory component (20 of Figure 2, [0020]-[0022]).
For claim 13
loading processing weight data associated with the portion of data being processed along the calculated apportionment sequence (weight buses 28, Figure 2 and [0020]).
For claim 14, Merrill further teaches:
loading processing weight data associated with the entirety of the input data for each processing layer ([0020]-[0022]).
For claim 15, Merrill further teaches:
processing the output data of the previous processing layer as input data to a subsequent processing layer ([0022]).
For claim 16, Merrill teaches a computer-readable storage medium having computer-executable instructions stored thereupon ([0010]) which, when executed by one or more processors of a computing device (22 of Figure 2), cause the one or more processors of the computing device to: 
receive one or more initialization parameters (28 of Figure 2) from a cooperating controller component of a neural network environment (21 and 24-26, Figure 2), the initialization parameters comprising data representative of dimensions of data to be processed by the neural network environment (weights, [0020]); 
calculate an apportionment sequence (scheduled batch jobs, Abstract and [0021]) for the data, the apportionment sequence comprising one or more instructions to store output data (within plurality of image buffers 20, Figure 2 and [0021])  in at least one first memory component (a first half of image buffers 20, Figure 2) and/or at least one second memory component (the remaining half of image buffers 20 and external memory not shown connected to 24 of Figure 2, Abstract) and load data comprising input data and associated input data parameters between the at least one first memory component and the at least one second memory component (via 23 and 25 of Figure 2, [0020]), the apportionment sequence comprising breadth only, depth first, and dynamic depth first processing sequence (batch neural network processing as described in [0022] is depth first); 
load data from a cooperating memory component of the neural network environment  (via 31 of Figure 2, [0020]); 
receive one or more instructions from the cooperating controller component of the neural network environment to process a selected portion of the data according to the calculated apportionment sequence (via 21, Figure 2 and [0020]); 
process the portion of data by one or more cooperating processing units using the associated input data parameters to generate output data for storage on the at least one first memory component or the at least one second memory component (22, as understood by examination of Figure 2 and [0020]-[0022]); and 
store the generated output data on the at least one first memory component or the at least one second memory component according to the calculated apportionment sequence (as understood by examination of Figure 2 and [0020]-[0022]).
For claim 17, Merrill further teaches the instructions further cause the one or more processors of the computing device to: 
load data representative of processing weights for the portion of data from an external memory component (although not explicitly shown, connected to 24 and 31, Abstract, [0020]-[0022] and Figure 2) to a local memory component of the neural network environment according to the calculated apportionment sequence  (via weight buses 28, Figure 2).
For claim 18, Merrill further teaches that the instructions further cause the one or more processors of the computing device to: 
store the generated output data for the portion of the data in the local memory component according to the calculated apportionment sequence (20, [0020]-[0022] and Figure 2).
For claim 19, Merrill further teaches that the instructions further cause the one or more processors of the computing device to: 
generate output data for the subsequent processing layer of the neural network environment (as understood by Figure 2 and [0020]-[0022]).
For claim 20, Merrill further teaches that the instructions further cause the one or more processors of the computing device to: 
store the generated final processing layer output data in the external memory component (via 31, [0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merill in view of Bergstra et al (US 2017/0151667).
For claim 21, Merill teaches the limitations of claim 16 but fails to teach a physical sensor as claimed.  Bergstra teaches sensor data comprising video, audio, haptic data ([0067]) as well as other data from remote sensors ([0070]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to generate Merill’s input image data (see Abstract) from physical sensors capable of generating video, audio, haptic data and other data as claimed since said physical sensors are a well-known means of generating image data, as evidenced by Bergstra.  
For claim 22, the combination of Merill and Bergstra as defined above further teaches that: 
the cooperating processing units electronically cooperate with one or more output physical components (23-25, Figure 2) operative to receive for human interaction processed input data comprising audio data, video data, hepatic sensory data and other data (as understood by examination of Figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL C PUENTES/Primary Examiner, Art Unit 2123